DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Terminal Disclaimer
The terminal disclaimer filed on 7/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,626,917 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “a conical sleeve configured to be disposed about the frustoconical internal bearing; wherein the metallic end fitting comprises a bearing portion configured to be disposed within the bore; and an external nut configured to couple to the metallic end fitting and the conical sleeve” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 11, 
The prior art does not disclose or suggest the claimed “wherein the metallic end fitting comprises a bearing portion disposed within the bore; a conical sleeve disposed about the frustoconical internal bearing; and an external nut coupled to the metallic end fitting and the conical sleeve” in combination with the remaining claim elements as set forth in claim 11.  
Regarding claim 20, 
The prior art does not disclose or suggest the claimed “inserting a bearing portion of the metallic end fitting into the bore of the frustoconical internal bearing and coupling the internal bolt to an internally threaded surface of the metallic end fitting; and coupling an external nut to an externally threaded surface of the metallic end fitting and contacting the external nut with the flanged portion of the conical sleeve” in combination with the remaining claim elements as set forth in claim 20.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647